Citation Nr: 1647290	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-18 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for a low back disability, to include as secondary to bilateral pes planus.

4.  Entitlement to service connection for a bilateral lower leg disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Frank J. Udinson, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active duty service from August 1948 to February 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an June 2012 and May 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the Board in December 2014.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the issues for further development in February 2015.  The case has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT




CONCLUSIONS OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in December 2011, April 2012, March 2013, and June 2015.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, the claim for clear and unmistakable error in the April 18, 1951 rating decision was denied in a June 2016 rating decision.  Additionally, a VA examination and VA medical opinion were provided and all outstanding treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection - Pes Planus

The Veteran essentially contends that his pre-existing pes planus was aggravated beyond the natural progression of the disease during service.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral pes planus.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or was aggravated during service.

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  The August 1948 physical examination for enlistment purposes showed pes planus, second degree, not disabling.  As such, the presumption of soundness does not apply and the disability pre-existed service.

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service treatment records show both second and third degree pes planus.  On the August 1948 entrance examination, the Veteran had pes planus second degree, but was found physically fit for full military duty.  In September 1948 the Veteran was diagnosed with pes planus, second degree, symptomatic, bilateral - cause, developmental.  The clinical record brief also showed a diagnosis of pes planus, third degree bilaterally.  Another September 1948 treatment record showed no relief from the use of arch supports previously prescribed and diagnosed pes planus, third degree, bilateral, symptomatic.  October 1948 X-rays showed some loss of the normal longitudinal pedal arch without evidence of subluxation or hypertrophic arthritis.  No other abnormality was seen.  In October 1948, the Veteran was referred to the clinic for treatment of pes planus 3rd degree bilateral.  The Veteran stated that he has had previous physical therapy with no relief of symptoms.  

December 1948 treatment records showed second degree pes planus, bilateral, symptomatic.  The Veteran claimed no relief from two months of calf building exercises.  His calves had slightly better tone, but no remarkable changes.  He had shoes with Thomas heels and inner wedges, that the examiner noted he refused to wear.  His pes planus was still definitely not of the third degree variety, inasmuch as the foot was not frozen and there was only slight valgity of the heels and no prominence of the medial astragalus.  He was sent to limited duty with instructions to wear the shoes as prescribed.  Another December 1948 treatment record showed pes planus of the second degree, bilateral, symptomatic.  The Veteran was permitted to do light marching but was not to walk over three miles total each day.  The examiner noted that the Veteran was admitted with what was diagnosed as pes planus third degree; however, the examiner found no physical defect showing third degree pes planus.  He had no valgity of the heel, prominancy of the astragalus, or frozen foot; hence, he only had second degree pes planus.  He was given a very complete and lengthy course of calf building but remained symptomatic.  Corrective shoes were fitted and he was discharged to permanent limited duty.

A February 1949 separation report of medical history showed no current complaints or history of lameness, or bone, joint, or other deformity.  The Veteran reported pes planus.  He stated that when he entered service his feet were a minority pes planus, now after six months of service and treatment they worsened.  The examiner noted symptomatic pes planus third degree, Tilton General Hospital, September 28 to December 15, 1948.  The February 1949 separation report of medical examination showed pes planus third degree with eversion and weakness, symptomatic before and since service, incapacitating in spite of limited duty.  

To obtain service connection for a pre-existing documented disability, the evidence must show that the Veteran's pes planus underwent an increase in severity during service that was beyond the natural progression of the disease and was not a temporary or intermittent flare-up.  

The Board acknowledges that the Veteran was diagnosed with third degree pes planus during service; however, that diagnosis was either incorrectly applied or was a temporary flare-up, as subsequent examination showed no symptoms associated with a temporary flare up.  

The Veteran was afforded a VA examination in March 2016.  The examiner diagnosed flatfoot (pes planus) and plantar fasciitis.  The examiner opined that the Veteran's pes planus is less likely than not incurred in or caused or permanently aggravated beyond its natural, expected course of progression by military service.  The examiner based the medical opinion on review of the Veteran's claims file, including but not limited to hearing testimony and associated medical and podiatric treatment records, as well as clinical evaluation and physical examination of the Veteran.  Service treatment records revealed that the Veteran was diagnosed with pes planus on enlistment in August 1948.  The following month he was hospitalized at Tilton General Hospital for more than two months due to bilateral foot and leg pain following a troop carrier jump.  From September 1948 to December 1948 it was variably documented as either second or third degree pes planus during his hospitalization from October 1948 to December 1948, on certificate of disability for discharge in February 1949, and on separation examination in February 1949.  Ultimately, however, in the final summary of the Veteran's hospitalization, dated December 1948, the attending orthopedic surgeon noted that "the patient was admitted with what was diagnosed as pes planus third degree for certificate of disability for discharge... however, he truly has second degree pes planus."  While the Veteran's primary care physician and podiatrist contend that the development of third degree pes planus represents a permanent worsening of his condition and that his injury while in service directly resulted in his current disabilities, nonetheless, a number of factors suggest otherwise.  The examiner included the following three factors: 1. in the absence of additionally documented associated lower extremity injury, the Veteran's foot pain began merely within one calendar month of enlistment rather than on repeated protracted activity or use over a longer period of time, 2. the lack of supporting medical documentation objectively describing the status of the Veteran's foot condition, namely, reporting continued pain and functional impairment for an ensuing six to twenty four months immediately following military service discharge, and 3. the Veteran's account during the VA examination of successfully working on his feet in both the bakery and construction business for years after service.  These factors collectively, not only suggest temporary exacerbation and incapacity, but otherwise provide insufficient evidence conclusively demonstrating permanent aggravation of the Veteran's pre-existing pes planus beyond its natural expected course of progression, exclusively as the result of military service.  The examiner found insufficient evidence to find that the Veteran's pre-existing pes planus was permanently aggravated during service.  Rather, he opined that the evidence of record suggests temporary exacerbation of his condition.

The Board acknowledges that the Veteran submitted documents from private examiners.  In a July 2015 private treatment record the examiner found, after reviewing all of the medical records presented to him, along with monitoring the Veteran's clinical course, that the Veteran's injury while in the service directly resulted in his current disabilities.  Progressing from a second degree pes planus to a third degree pes planus cannot occur in several months without the presence of an acute injury.  Therefore, his injury while in service is directly responsible for permanent worsening of his conditions.  

In March 2016, a private examiner reviewed the March 2016 VA opinion.  

The Board notes that the examiner did not address the December 1948 service treatment record showing that, although the Veteran had been diagnosed with third degree pes planus, he did not show symptoms of third degree pes planus, and in fact had a diagnosis of second degree pes planus on hospital discharge.  Therefore, the Board fidns that the March 2016 VA exmainer's opinion is of more probative value than the private examiners' opinions.  


While the Veteran believes that his current                           is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of                       are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his                          is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current                           is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for              .  As the preponderance of the evidence is against the claim for service connection for                 , the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.



ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


